Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Addendum to Notice of Allowance of July 14th, 2021

Priority
This application is a national stage of International Application No. PCT/KR2016/001046 filed on 01/29/2016.
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. Korea 10-2015-0165811, filed on 11/25/2017.
All certified copies of the priority documents have been received.


/B.M./Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415